Title: From George Washington to Colonel James Clinton, 20 June 1776
From: Washington, George
To: Clinton, James



Sir,
New York June 20th 1776.

On the Execution of the Inclosed Warrant with expedition, care & exactness, much may depend; I therefore desire you will perform the Service therein required, yourself—In the Instant he is siezed (& his Papers) inform him that there are indubitable Evidence of his being concernd in a Scheme of Inlisting Men for the Kings Service, & note his answers—Communicate this matter to no Person living till you perform the Office required of you. I am Yr Most Obedt Servt

Go: Washington

